Citation Nr: 1001767	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-25 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1964 to 
February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to service connection for 
bilateral hearing loss and tinnitus.  

In July 2009 the Board remanded the Veteran's current claims 
so that the Veteran could be afforded a Board hearing.  The 
Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in November 2009.  A 
transcript of the hearing is of record.  At the time of the 
Board hearing, the Veteran submitted additional evidence that 
had not been considered by the RO.  However, a remand 
pursuant to 38 C.F.R. § 20.1304 is not necessary, as the 
Veteran specifically waived RO consideration of the newly 
submitted evidence.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows a 
relationship between the current bilateral hearing loss and 
service.  

2.  Resolving all doubt, the competent evidence shows a 
relationship between the current tinnitus and service.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veteran's service connection claims for bilateral hearing 
loss and tinnitus have been considered with respect to VA's 
duties to notify and assist.  Given the favorable outcome 
noted above, no conceivable prejudice to the Veteran could 
result from the grants of service connection.  See Bernard v. 
Brown, 4 Vet. App. 384. 393 (1993).  


Analysis

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  At his hearing he testified that during 
service in the Navy he was a signalman and that he was 
exposed to noise from the big guns on his ship.  He also 
testified that he served three tours in Vietnam, that his 
ears were ringing during his active service, and that 
following service he was not exposed to loud noises.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The competent evidence of record indicates that the Veteran 
currently has hearing loss and tinnitus.  A VA examination 
was conducted in June 2008 and following audiometric testing, 
the Veteran was given a diagnosis of right ear moderate 
sloping to severe sensorineural hearing loss and left ear 
severe to profound sensorineural hearing gloss.  "Tinnitus" 
means a noise in the ears, such as ringing, buzzing, roaring, 
or clicking; it is usually subjective in type.  See Dorland's 
Illustrated Medical Dictionary 1956 (24th ed., 1994).  The 
Veteran testified that his ears were ringing in service and 
have continued ringing to the present time.  The Veteran is 
competent to report current symptoms, such as ringing in his 
ears, and a continuity of such symptoms since service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  Thus, giving 
the Veteran the benefit of the doubt, despite the fact that 
the June 2008 VA examination report notes that tinnitus was 
not present and that the Veteran made no report of tinnitus, 
the Board finds that the Veteran does have tinnitus.  

The Veteran's separation examination dated in February 1970 
does not indicate that audiometric or whisper hearing testing 
was conducted, however it does indicate that the Veteran 
ruptured his left eardrum three months earlier, but it was 
completely healed.  November 1969 service treatment records 
(STRs) note that the Veteran was playing football and was hit 
in the left side of his head.  He experienced sharp pain and 
loss of hearing.  A provisional diagnosis of left tympanic 
rupture was noted. 
The Veteran's personnel records do not indicate what his 
specialty occupation was, however they do indicate that he 
was awarded the Vietnam Service Medal and Combat Action 
Ribbon (CAR) for service in the Navy.  The Veteran is 
competent to state that he was exposed to loud noises during 
service.  Charles v. Principi, 16 Vet. App. 370 (2002).  
Furthermore, the Board finds the Veteran's statements to be 
credible regarding his duties during service and his CAR 
supports his contentions.  Thus, exposure to acoustic trauma 
during service is conceded.  

A VA examination was conducted in June 2008.  The examiner 
noted that whisper testing conducted during entrance and 
separation was 15/15.  Following audiometric testing, the 
examiner opined that while he did not doubt that the Veteran 
sustained some degree of noise exposure in service, with no 
substantiating evidence closer to the claimed nexus events, 
no scientific evidence to support the idea of latent onset of 
noise-related hearing loss many years after exposure, 
significant occupational noise exposures following service, 
and no evidence of hearing loss until 2006, he could not 
resolve the etiology of the hearing loss without resorting to 
mere speculation.   

In November 2009 the Veteran submitted a private occupational 
hearing report, which shows that the Veteran had hearing loss 
as indicated by audiometric examinations in May 1980, May 
1983, May 1991, May 1993, August 1994, and November 1995.  

The June 2008 VA examiner based his opinion on an incorrect 
factual basis regarding when the competent evidence first 
indicates that the Veteran had hearing loss following 
service; whether the Veteran had whispered voice hearing 
testing on separation from service; and whether the Veteran 
was exposed to acoustic trauma post-service.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based 
on an inaccurate factual premise is not probative).  Thus, 
the June 2008 VA examination has no probative value.  

The competent lay and medical evidence of record shows that 
the Veteran currently has bilateral hearing loss and 
tinnitus; that the Veteran was exposed to noise during 
service; that the onset of these disabilities occurred 
shortly after service; and that between separation from 
service and the onset of hearing loss and tinnitus there was 
no intervening exposure to noise.  There is no competent 
medical evidence of record indicating that the Veteran's 
current bilateral hearing loss and tinnitus is not related to 
noise exposure during service and, at the very least, the 
evidence is in equipoise and any doubt must be resolved in 
the Veteran's favor.  Accordingly, service connection 
bilateral hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


